Case 1:19-cv-00683-RP Document 11-2 Filed 04/17/20 Page 1 of 10




               EXHIBIT B
        Case 1:19-cv-00683-RP Document 11-2 Filed 04/17/20 Page 2 of 10




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

GRACIELA DEL CARMEN ROMERO,                      §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §   CASE NO. 1:19-cv-683-RP
                                                 §
P.S.O.B., INC., d/b/a PACIFIC STAR               §
RESTAURANT & OYSTER BAR; and                     §
JOAQUIN LEYVA,                                   §
                                                 §
       Defendants.                               §

                             DECLARATION OF ANNA BOCCHINI

       1.      My name is Anna Bocchini. I am over the age of 21, of sound mind, and competent

to make this declaration.

       2.      My colleague Rebecca Eisenbrey and I represented Ms. Graciela del Carmen

Romero throughout this litigation. We are both employed by the Equal Justice Center (EJC), a

nonprofit, public-interest law firm—with offices in Austin, Dallas, Houston, and San Antonio—

that specializes in representing low-income working people in employment-related legal matters.

The EJC has recovered over twelve million dollars in unpaid wages and damages on behalf of

thousands of low-income workers since it was founded in 2001.

       3.      My education, experience, and expertise include the following. I graduated with

honors from the University of Texas School of Law in 2008, and have worked as a staff attorney

at the EJC throughout the entirety of my legal career. I am a member of the Texas Employment

Lawyers Association and the Employment Law Task Force of the State Bar of Texas. For over a

decade I have litigated in state and federal courts in Texas on behalf of hundreds of low-wage

workers in in employment discrimination, wage and hour, breach of contract, and construction law

cases. My practice, and the EJC’s practice, is particularly focused on FLSA cases. I act as one of


Declaration of Anna Bocchini                                                          Page 1 of 6
        Case 1:19-cv-00683-RP Document 11-2 Filed 04/17/20 Page 3 of 10




three senior, managing attorneys who supervise the EJC’s employment litigation across its four

offices. In addition to my role at the EJC, I also serve periodically as an Adjunct Professor at the

University of Texas School of Law, educating and supervising law students on employment law

cases through the institution’s Transnational Worker Rights Clinic.

       4.      Rebecca Eisenbrey is a 2015 graduate of the University of Michigan Law School,

where she was awarded the Henry M. Bates Memorial Scholarship—widely regarded as

institution’s highest honor. Before joining the EJC as a staff attorney in the fall of 2017, Ms.

Eisenbrey spent two years clerking for the Honorable James L. Dennis on the Fifth Circuit Court

of Appeals in New Orleans, Louisiana. Her practice includes individual, collective, and class

actions for unpaid wages, sexual harassment, discrimination, labor trafficking, and other

employment matters. Ms. Eisenbrey is a member of the Texas Employment Lawyers Association,

and currently serves as co-chair of the Employment Law Task Force of the State Bar of Texas,

developing and hosting CLE presentations on various matters related to practicing employment

law on behalf of low-wage workers.

       5.      Mark Conlon and Laura Tucker were Texas Law students who interned at the EJC

in the summer of 2019, getting hands-on experience and training in active civil litigation. Part of

their work included contributing substantively to the development and resolution of this case. Mr.

Conlon’s and Ms. Tucker’s work on this matter was at all times supervised by me and Ms.

Eisenbrey. They were trained on appropriate billing practices and the use of the EJC’s billing

software, in which they recorded their time contemporaneously.

       6.      I am familiar with the customary hourly rates of attorneys and law clerks in

employment litigation in the Western District of Texas. Based on my knowledge and experience

in this area of practice, it is my opinion the following rates are reasonable compared to attorneys




Declaration of Anna Bocchini                                                            Page 2 of 6
           Case 1:19-cv-00683-RP Document 11-2 Filed 04/17/20 Page 4 of 10




of comparable skill, expertise, and experience in employment litigation in the Austin, Texas

market:

                Attorneys:
                    o Anna Bocchini, J.D. 2008 ($405)
                    o Rebecca Eisenbrey, J.D. 2015 ($300)

                Law Students:
                    o Mark Conlon ($125)
                    o Laura Tucker ($125)


      7.         The hourly rates used in the lodestar calculation are similar to or less than rates

awarded by federal courts in the Western District of Texas to lawyers of comparable expertise and

experience in employment cases, as shown in examples below.

 Adjusted         Hourly
                            Years in                   Ruling
  Hourly           Rate                  Attorney                         Case and Judge
                            Practice2                   Date
  Rate1          Awarded
                                           Western District
                                                                 Johnson v. Southwest Research
                                                                 Institute, No. 5:15-cv-00297 [Doc.
   $585           $585         8        Colin Walsh   08/23/19
                                                                 176] (W.D. Tex. San Antonio)
                                                                 (Judge Royce C. Lamberth)
                                                                 Clark v. Centene Corp., No. 1:12-cv-
                                        Rachhana T.
  $479.16         $425         11                     11/10/15   00174-SS [Doc. 180] (W.D. Tex.
                                           Srey
                                                                 Austin) (Judge Sam Sparks)
                                                                 Clark v. Centene Corp., No. 1:12-cv-
                                        Alexander
  $310.04         $275         6                      11/10/15   00174-SS [Doc. 180] (W.D. Tex.
                                         Baggio
                                                                 Austin) (Judge Sam Sparks)
                                                                 Meesook v. Grey Canyon Family
                                                                 Medicine, P.A., No. 5:13-cb-729-XR
                                        Michael L.
  $286.34         $250         3                      10/08/14   [Doc. 39], 2014 WL 5040133 (W.D.
                                         Parsons
                                                                 Tex. San Antonio) (Judge Xavier
                                                                 Rodriguez)




       1
         Adjusted for inflation from the year the court ruled the rate to be reasonable to the end
of 2019 using the Consumer Price Index for Legal Services as generated by the United States
Bureau for Labor Statistics: https://www.officialdata.org/Legal-services/price-inflation.
2
  Year of award minus year graduated from law school.


Declaration of Anna Bocchini                                                             Page 3 of 6
            Case 1:19-cv-00683-RP Document 11-2 Filed 04/17/20 Page 5 of 10




        8.       My firm and I maintained detailed, contemporaneous records of our time spent on

each task that was necessary to the successful resolution of this matter, which are summarized in

the spreadsheet attached hereto as Exhibit B-1. The latest entry shown on said exhibit is from

9/3/2019. Plaintiff’s counsel invested additional hours in the resolution of this matter beyond that

date, but the parties’ negotiations centered on the fees accrued prior to the date on which they

reached an agreement as to the monetary settlement amount.

       9.        I exercised billing judgment to write off time for duplicative tasks and to reduce

time for work that may have been unproductive, inefficient, or clerical in nature. Any time billed

that appears in Exhibit B-1 that multiple timekeepers spent simultaneously on the same or related

tasks reflects an instance of dividing tasks into discrete subparts. All time for tasks that could have

been performed by fewer timekeepers either was written off or was never recorded in the attached

time records. When possible, substantive work was assigned to law students, reducing the total

lodestar.

       10.       Through 9/3/2019, the EJC had recorded a total of 28.6 hours litigating this matter,

and incurred a total “raw” lodestar amount of $5,570.00. However, after writing off numerous

hours in the exercise of billing judgment, the EJC’s remaining lodestar was reduced to $2,872.50.

All time entries in Exhibit B-1 show the time incurred on any given task versus the time actually

billed. Each time entry written off completely as an exercise in billing discretion is highlighted in

yellow, and each time entry that was reduced is highlighted in green.

       11.       The total amount of the time actually billed after the exercise of billing discretion

includes:

             2.2 hours at the rate of $405 per hour for Anna Bocchini, for a total of $898;

             4.2 hours at the rate of $300 per hour for Rebecca Eisenbrey, for a total of $1,248; and




Declaration of Anna Bocchini                                                              Page 4 of 6
             Case 1:19-cv-00683-RP Document 11-2 Filed 04/17/20 Page 6 of 10




              5.8 hours at the rate of $125 per hour for Mark Conlon, for a total of $726.50.

          12.     Exhibit B-1 also includes a summary report of the costs actually incurred by the

      EJC in the litigation of this matter, which totaled $620 including the $400 filing fee to initiate

      this action, in addition to costs of $220 to serve both Defendants.

          13.     The legal work for which Plaintiff settled her claim for attorney’s fees included

      investigating Plaintiff’s claims; drafting the complaint and conducting related research;

      analyzing records provided by Plaintiff and Defendants and preparing wage calculations; and

      engaging in settlement negotiations.

          14.     Fruitfully endeavoring to allay significant fee and cost accrual, the parties focused

      their efforts on resolution soon after Defendants were served with process—which is why

      Defendants never filed an answer in this action.

          15.     The parties engaged in a period of informal discovery, during which Defendants

      shared Plaintiff’s pay records and timeclock data for the three years preceding the initiation of

      the lawsuit. Each side reviewed the raw data and analyzed it independently, reaching a uniform

      consensus that the maximum amount of overtime wages possibly owed to Plaintiff totaled

      $2,753.75. The chart below depicts the data culled from the records shared, and the basis of

      the parties’ computation of Defendants’ uppermost exposure for unpaid overtime wages.

        Date Range            Regular      Total Overtime Hours         Maximum Overtime Pay
                                Rate       In Timeclock Records                 Owed
                              (“RR”)             (“OT Hrs”)               (=RR * .5 * OT Hrs)
    7/2016-12/31/2017       $10            312.95                    $1,564.75
    1/1/2018-3/30/20193     $12            177.75                    $1,066.50
    4/1/2019-5/23/20194     $12.50         19.6                      $122.50
                                            Maximum Allegedly        $2,753.75
                                                   Owed


3
    Plaintiff had a three-month break from her work with Defendants during this period.
4
    May 3, 2019 was Plaintiff’s last day of employment with Defendants.


Declaration of Anna Bocchini                                                                Page 5 of 6
         Case 1:19-cv-00683-RP Document 11-2 Filed 04/17/20 Page 7 of 10




       16.     Plaintiff alleged that the timeclock data accurately reflected her actual hours

worked, whereas Defendants took the position that the records artificially inflated Plaintiff’s hours.

Additionally, Plaintiff alleged that her overtime claim should be subject to a three-year limitations

period, whereas Defendants contended that Plaintiff could not meet her burden of proof to expand

the default two-year limitations period.

       17.     Despite their bona fide factual disputes, pursuant to the terms of the parties’

settlement agreement, Defendants agreed to pay, and have paid, Plaintiff a total of $5,507.50—

consisting of the full $2,753.75 to which Plaintiff believed she was entitled, together with an equal

amount in liquidated damages. Pursuant to the parties’ settlement agreement, Defendants agreed

to pay, and have paid, $3,492.50 to the EJC to settle Plaintiff’s claim for attorney’s fees and costs.

       18.     I declare under penalty of perjury that the foregoing is true and correct.



                  Executed in Travis County, State of Texas, on April 17, 2020.




                                               _______________________________
                                               Anna Bocchini
                                               Attorney for Plaintiff




Declaration of Anna Bocchini                                                              Page 6 of 6
Case 1:19-cv-00683-RP Document 11-2 Filed 04/17/20 Page 8 of 10




           EXHIBIT B-1
                Case 1:19-cv-00683-RP Document 11-2 Filed 04/17/20 Page 9 of 10


                          1:19‐cv‐00683‐RP; Graciela del Carmen Romero v. P.S.O.B., Inc., et al

    Summary Cost Report                                                    Abbreviations
  Date      Description     Cost                                       Timekeepers‐Attorneys
7/3/2019     Filing Fee   $400.00               AB                                 Anna Bocchini
8/1/2019      Service     $105.00               RE                               Rebecca Eisenbrey
8/1/2019      Service     $115.00                                    Timekeepers‐Law Students
     TOTAL COSTS          $620.00                LT                                 Laura Tucker
                                                MC                                  Mark Conlon
                                                                                 General
                                               Conf                                   Confer
                                                Ds                                  Defendants
                                                FA                                Factual Analysis
                                                OC                               Opposing Counsel


                                                Summary Lodestar Fee Report
                                     Hours     Hours                                                            Fees
  Date         Staff       Rate                                           Task Summary                                    Fees Billed
                                    Incurred   Billed                                                         Incurred
                                                        Meeting w/ client re: representation and facts for
6/28/2019       AB        $405.00     1.8       1.0
                                                        complaint                                              $729.00     $417.00
7/3/2019        AB        $405.00     1.1       0.8     Final draft complaint                                  $445.50     $319.00
7/8/2019        AB        $405.00     0.2        0      Draft/file request issuance summons                    $81.00       $0.00
8/8/2019        AB        $405.00     0.2       0.2     TC w/ client re: settlement authority                  $81.00      $81.00
9/3/2019        AB        $405.00     0.2       0.2     TC w/ client re: settlement authority                  $81.00      $81.00
         AB Total Hours               3.5       2.2                       AB Total Fees                       $1,417.50    $898.00
6/18/2019       RE        $300.00     1.2       0.7     Intake Case Evaluation/FA                              $360.00     $200.00
7/2/2019        RE        $300.00      2        1.5     Drafted complaint                                      $600.00     $450.00
7/26/2019       RE        $300.00     0.4       0.4     Call w/ OC re: settlement negotiations                 $120.00     $120.00
8/2/2019        RE        $300.00     0.2       0.2     Call w/ OC re: settlement negotiations                 $60.00      $60.00

8/29/2019       RE        $300.00      2        1.4     Review records; finalize damages calculations
                                                                                                               $600.00     $418.00
         RE Total Hours               5.8       4.2                       RE Total Fees                       $1,740.00   $1,248.00
6/25/2019       MC        $125.00     0.3        0      TC w/ client about setting up a meeting                $37.50        $0.00
                                                        TC w/ AB & LT re: research, complaint drafting, and
6/25/2019       MC        $125.00      1         0
                                                        client meeting                                         $125.00      $0.00
6/26/2019       MC        $125.00     0.3        0      TC with PC about meeting and directions                $37.50       $0.00
6/26/2019       MC        $125.00      5        2.8     Researching Pacific Star Oyster Bar; PSOB Inc.         $625.00     $344.50
6/27/2019       MC        $125.00     0.1        0      TC w/ PC regarding directions and appointment
                                                                                                               $12.50       $0.00
6/28/2019       MC        $125.00      1         1      Wage calculations based on client's paystubs           $125.00     $125.00
7/1/2019        MC        $125.00     0.3        0      File Prep and Scanning                                 $37.50       $0.00
7/2/2019        MC        $125.00     0.7        0      Drafted post‐filing letters for service                $87.50       $0.00
7/2/2019        MC        $125.00     0.2        0      Original Complaint editing and review                  $25.00       $0.00
7/11/2019       MC        $125.00     0.5       0.5     Draft post‐filing corr. to Ds                          $62.50      $62.50
7/25/2019       MC        $125.00     0.7        0      TC w/ client and email with RE, AB, LT                 $87.50       $0.00
7/26/2019       MC        $125.00     0.2        0      TC w/ client, No answer                                $25.00       $0.00
7/29/2019       MC        $125.00     0.5       0.5     TC w/ client                                           $62.50      $62.50
7/29/2019       MC        $125.00     0.1        0      TC w/ client                                           $12.50       $0.00
                                                        Updated wage calculations based on data provided
8/2/2019        MC        $125.00     1.5       1.1
                                                        by OC                                                  $187.50     $132.00
         MC Total Hours              12.4       5.8                       MC Total Fees                       $1,550.00    $726.50
6/26/2019       LT        $125.00     3.5        0      Drafted complaint                                      $437.50       $0.00
6/28/2019       LT        $125.00     1.8        0      Conf w/ client, AB, MC                                 $225.00       $0.00
7/1/2019        LT        $125.00     0.4        0      Revised complaint                                      $50.00        $0.00
              Case 1:19-cv-00683-RP Document 11-2 Filed 04/17/20 Page 10 of 10


                                     Hours     Hours                                                     Fees
  Date        Staff        Rate                                          Task Summary                             Fees Billed
                                    Incurred   Billed                                                  Incurred
7/3/2019       LT         $125.00     0.1        0      Conf w/ AB                                      $12.50       $0.00
7/10/2019      LT         $125.00     0.3        0      Filed suit w/ MC and AB                         $37.50       $0.00
7/12/2019      LT         $125.00     0.1        0      Mailed letter to Ds                             $12.50       $0.00
7/19/2019      LT         $125.00     0.3        0      Conf w/ RE and AB                               $37.50       $0.00
7/19/2019      LT         $125.00     0.4        0      TC w/ RE and OC re: facts/settlement efforts    $50.00       $0.00
         LT Total Hours               6.9        0                        LT Total Fees                $862.50      $0.00

         TOTAL HOURS                 28.6      12.2                       TOTAL FEES                   $5,570.00 $2,872.50
